DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
3.	The examiner contends that the drawings submitted on 03/26/2020 are acceptable for examination proceedings.

Response to Arguments
4.	Applicant’s arguments, see the remarks, filed on 10/06/2022, with respect to the rejections of claims 1 and 12 under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of O’kell (US Pub. Nº 2013/0199064).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Kell et al. (US Pub. Nº 2016/0107764), hereinafter O’Kell I, in view of O’kell (US Pub. Nº 2013/0199064), hereinafter O’Kell II.

8.	Regarding independent claim 1: O’Kell I disclosed a method of manufacturing an aircraft photoluminescent marker, the method comprising: 
 	providing an ink or coating ([0027], line 1; the photoluminescent material can be provided in the form of paint) adapted to be cured with ultra violet (UV) radiation ([0072], lines 1-2; the marker is UV cured); 
 	printing one or more markings directly onto the substrate of the photoluminescent marker with the ink or coating ([0013], lines 1-3); and 
 	curing the ink or coating with UV radiation ([0072], lines 1-2; the actual curing step is not shown); 
 	wherein the marking comprises at least one of a pattern, wording, images, blocks, or indicia ([0014], lines 1-2). 
 	O’Kell I is silent about the aircraft photoluminescent marker being for use within an aircraft cabin and comprises a photoluminescent material and a housing arranged to protect the photoluminescent material.
 	O’Kell II disclosed an aircraft photoluminescent marker ([0043], lines 1-6), for use within an aircraft cabin ([0032], lines 1-5) and comprises a photoluminescent material ([0043], lines 1-6) and a housing arranged to protect the photoluminescent material ([0040], line 1; also see Fig. 1, reference 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Kell II with those of O’Kell I by providing the photoluminescent marker inside a housing in an aircraft in order to facilitate the evacuation of the aircraft in an invent of an emergency as disclosed by O’Kell II in paragraph [0008].

9.	Regarding claim 3: The combination of O’Kell I and O’Kell II disclosed the method of claim 1, wherein the photoluminescent material is applied to a substrate, and wherein the substrate comprises a flexible substrate (O’Kell I [0013], lines 1-2 and O’Kell II [0028], lines 1-2).

10.	Regarding claim 4: The combination of O’Kell I and O’Kell II disclosed the method of claim 3, wherein the substrate is roll fed to a printer (O’Kell I [0013], lines 1-2; tapes and films to be printed are commonly provided in the form of a roll in the art).

11.	Regarding claim 5: The combination of O’Kell I and O’Kell II disclosed the method of claim 1, wherein the photoluminescent material comprises photoluminescent particles dispersed in a resin (O’Kell I [0013], lines 1-3).

12.	Regarding claim 6: The combination of O’Kell I and O’Kell II disclosed the method of claim 1, wherein the photoluminescent material is applied to a substrate, and wherein the substrate comprises a rigid substrate (O’Kell II [0043], lines 1-2).

13.	Regarding claim 7: The combination of O’Kell I and O’Kell II disclosed the method of claim 1, wherein the photoluminescent material is applied to a substrate, and wherein the substrate comprises a curved surface (O’Kell I [0014], line 1; the outer surface of the aircraft comprises curves; also see Fig. 2).

14.	Regarding claim 8: The combination of O’Kell I and O’Kell II disclosed the method of claim 1, wherein the coating or ink comprises an optically clear acrylic resin (O’Kell I [0075], lines 1-2).

15.	Regarding claim 9: The combination of O’Kell I and O’Kell II disclosed the method of claim 1, wherein the coating or ink is stretchable (O’Kell I [0056], lines 1-2; polyurethane resin is stretchable).

16.	Regarding claim 10: The combination of O’Kell I and O’Kell II disclosed an aircraft photoluminescent marker manufactured in accordance with claim 1 (O’Kell I [0014], lines 1-2).

17.	Regarding claim 11: The combination of O’Kell I and O’Kell II disclosed an aircraft emergency lighting system comprising one or more photoluminescent markers in accordance claim 1 (O’Kell I [0014], lines 1-2 and [0020], lines 1-4).

18.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over O’Kell et al. (US Pub. Nº 2016/0107764), hereinafter O’Kell I, in view of O’kell (US Pub. Nº 2013/0199064), hereinafter O’Kell II as applied to claims 1 and 3-11 above and further in view of Yamaoka et al. (JP 2015193143).

19.	Regarding claim 2: The combination of O’Kell I and O’Kell II disclosed the method of claim 1.
 	The combination of O’Kell I and O’Kell II is silent about wherein the UV radiation is emitted by LEDs (light emitting diodes).
 	Yamaoka et al. disclosed a UV curable photoluminescent ink or coating for printing signs, patterns or image ([0052], lines 1-2), wherein the UV radiation is emitted by LEDs (light emitting diodes) ([0050], lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamaoka et al. with those of the combination of O’Kell I and O’Kell II by curing the ink or coating with LED ultraviolet in order to reduce power consumption.

20.	Claims 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Kell et al. (US Pub. Nº 2016/0107764), hereinafter O’Kell I, in view of O’kell (US Pub. Nº 2013/0199064), hereinafter O’Kell II.

21.	Regarding independent claim 12: O’Kell I disclosed an aircraft photoluminescent marker comprising a photoluminescent material ([0046], lines 1-3; also see Fig. 2, reference 2) and a layer comprising an ink or coating marking ([0013], lines 1-2) printed directly onto the photoluminescent material ([0014], lines 1-2), the ink or coating being a composition cured by UV radiation ([0072], lines 1-2; the marker is UV cured) and the marking comprising at least one of a pattern, words, images, blocks, or indicia ([0014], lines 1-2).
 	O’Kell I is silent about the aircraft photoluminescent marker being for use within an aircraft cabin and comprises a photoluminescent material and a housing arranged to protect the photoluminescent material.
 	O’Kell II disclosed an aircraft photoluminescent marker ([0043], lines 1-6), for use within an aircraft cabin ([0032], lines 1-5) and comprises a photoluminescent material ([0043], lines 1-6) and a housing arranged to protect the photoluminescent material ([0040], line 1; also see Fig. 1, reference 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Kell II with those of O’Kell I by providing the photoluminescent marker inside a housing in an aircraft in order to facilitate the evacuation of the aircraft in an invent of an emergency as disclosed by O’Kell II in paragraph [0008].

22.	Regarding claim 14: The combination of O’Kell I and O’Kell II disclosed the aircraft photoluminescent marker of claim 12, wherein the photoluminescent material is applied to a substrate, and wherein the substrate is flexible (O’Kell I [0013], lines 1-2 and O’Kell II [0028], lines 1-2).

23.	Regarding claim 15: The combination of O’Kell I and O’Kell II disclosed the aircraft photoluminescent marker of claim 12, wherein the cured ink or coating is flexible and/or stretchable (O’Kell I [0013], lines 1-2 and [0056], lines 1-2; polyurethane resin is stretchable).

24.	Regarding claim 16: The combination of O’Kell I and O’Kell II disclosed the aircraft photoluminescent marker of claim 12, wherein the photoluminescent material is applied to a substrate, and wherein the substrate comprises a rigid substrate (O’Kell II [0043], lines 1-2).

25.	Regarding claim 17: The combination of O’Kell I and O’Kell II disclosed the aircraft photoluminescent marker of claim 12, wherein the photoluminescent material is applied to a substrate, and wherein the substrate comprises a curved surface (O’Kell I [0014], line 1; the outer surface of the aircraft comprises curves; also see Fig. 2).

Conclusion
26.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
27.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
29.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
31.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853